ACCEPTED
                                                                                                       01-13-00619cv
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 1/5/2015 12:17:58 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                               CLERK
                           ANDY TAYLOR & ASSOCIATES, P.C.
                                          Attorneys at Law

                                                                                          (713) 222-1817
2668 HIGHWAY 36S, #288                                                            FILED
                                                                                     FAX:IN
                                                                                          (713) 222-1855
                                                                           1st COURT OF APPEALS
BRENHAM, TEXAS 77833                                                            www.andytaylorlaw.com
                                                                               HOUSTON, TEXAS
                                                                           1/5/2015 12:17:58 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
                                          January 5, 2015

       Christopher A. Prine, Clerk
       Court of Appeals-First District
       301 Fannin St.
       Houston, Texas 77002-2066



              Re:    Court of Appeals No. 01-13-00619-CV; Wheelbarger, et al v. The Landing
                     Counsel of Co-Owners, et al;

       Dear Mr. Prine,

              Please be advised that Andy Taylor will be presenting oral argument for
       Appellants in the above referenced case on January 22, 2015 at 1:30 pm. If you have any
       questions, please do not hesitate to contact me.

                                           Respectfully Submitted,

                                           ANDY TAYLOR & ASSOCIATES, P.C.


                                           BY:__/s/ Andy Taylor_______________________
                                                 Andy Taylor
                                                 State Bar No. 19727600
                                                 2668 Highway 36S, #288
                                                 Brenham, TX 77833
                                                 713-222-1817 (telephone)
                                                 713-222-1855 (facsimile)

                                                  ATTORNEY FOR APPELLANTS